Citation Nr: 1130624	
Decision Date: 08/18/11    Archive Date: 08/29/11

DOCKET NO.  08-01 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 60 percent for service-connected disc disease at T12-L1, L4-5 and L5-S1 with degenerative spondylosis.

2.  Entitlement to an initial disability rating in excess of 10 percent prior to March 7, 2008, for service-connected radiculopathy of the right lower extremity, and in excess of 40 percent thereafter.

3.  Entitlement to an initial disability rating in excess of 10 percent prior to March 7, 2008, for service-connected radiculopathy of the left lower extremity, and in excess of 20 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran had active military service from March 1968 to September 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, in which service connection was granted for L5 degenerative disc disease of the lumbar spine and a disability rating of 20 percent was assigned effective June 20, 2006.  Thereafter, the Veteran disagreed with the assignment of only a 20 percent disability rating for his now service-connected lumbar spine disability.  Subsequently, in a rating decision issued in February 2009, the RO recharacterized the Veteran's lumbar spine disability as disc disease at T12-L1, L4-5 and L5-S1 with degenerative spondylosis and awarded an increased disability rating to 60 percent effective June 20, 2006.  In addition, the RO awarded separate disability ratings for radiculopathy of the lower extremities effective June 20, 2006.  For the right lower extremity, an initial 10 percent disability rating was awarded with an increase awarded to 40 percent effective March 7, 2008.  For the left lower extremity, an initial 10 percent disability rating was awarded with an increase awarded to 20 percent effective March 7, 2008.

As the RO has chosen to provided disability ratings for the separate manifestations of the Veteran's service-connected lumbar spine disability, the Board finds that the issues of the appropriate disability ratings assigned for the radiculopathy of the lower extremities is appropriately before it as an aspect of the Veteran's initial claim.  Consequently, the Board has added those issues on the title page of this decision and will adjudicate those issues in this decision.


Furthermore, the Board notes that in a May 2009 rating decision the RO granted entitlement to a total disability rating based upon individual unemployability (TDIU) effective June 20, 2006 (the date of service connection).  Consequently, although raised by the record and the Veteran's representative, the Board finds that this aspect of the Veteran's claim is not before the Board because the Veteran has been granted the full benefit available.

In addition, the Board notes that there appears to be an error in the Veteran's combined disability rating.  The February 2009 rating decision clearly assigned a staged rating for radiculopathy of the right lower extremity from 10 percent to 40 percent effective March 7, 2008.  However, on the rating sheet (which lists all the service-connected disability and their ratings along with the combined rating), a 60 percent disability rating is noted for radiculopathy of the right lower extremity effective March 7, 2008.  Although this error affects the combined rating, the Board notes that it does not affect the Veteran's compensation because of the award for TDIU as previously mentioned.

Finally, the Board notes that the Veteran was scheduled for a hearing before a Veterans Law Judge in September 2009, but he cancelled this hearing without requesting that it be rescheduled.  Consequently, the Board finds that no further effort is necessary to afford the Veteran with another opportunity for a hearing.


FINDINGS OF FACT

1.  The Veteran's disc disease at T12-L1, L4-5 and L5-S1 with degenerative spondylosis is not productive of unfavorable ankylosis of the entire spine.

2.  Prior to March 7, 2008, the  radiculopathy of the Veteran's lower extremities was productive of a disability picture consistent with moderate incomplete paralysis of the sciatic nerve in each lower extremity.



3.  As of March 7, 2008, the Veteran's radiculopathy of the right lower extremity is not productive of severe paralysis of the sciatic nerve.

4.  The Veteran's radiculopathy of the left lower extremity is not productive of moderately severe paralysis of the sciatic nerve.

5.  None of these disabilities represent an exceptional disability picture, either individually or as a whole.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 60 percent for disc disease at T12-L1, L4-5 and L5-S1 with degenerative spondylosis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59 and 4.71a, Diagnostic Code 5243 (2010).

2.  The criteria for an initial disability rating of 20 percent, but no higher, for radiculopathy of the right lower extremity were met prior to March 7, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7 and 4.124a, Diagnostic Code 8520 (2010).

3.  The criteria for an initial disability rating in excess of 40 percent for radiculopathy of the right lower extremity are not met as of March 7, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7 and 4.124a, Diagnostic Code 8520 (2010).

4.  The criteria for an initial disability rating of 20 percent, but no higher, for radiculopathy of the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7 and 4.124a, Diagnostic Code 8520 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) describe VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and notify the claimant and his or her representative, if any, of what information and evidence not already provided, if any, is necessary to substantiate, or will assist in substantiating, each of the five elements of the claim including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Sufficient notice must inform the claimant (1) of any information and evidence not of record that is necessary to substantiate the claim; (2) of the information and evidence that VA will seek to provide; and (3) of the information and evidence that the claimant is expected to provide.  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

For a claim seeking increased compensation for an already service-connected disability, 38 U.S.C.A. § 5103(a) requires, at a minimum, that VA notify the claimant that he/she must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment in order to substantiate the claim.  Vazquez-Flores, 22 Vet. App. 37 (2008).  VA must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation.  Id.

It is noted that, on September 4, 2009, the Federal Circuit vacated and remanded Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), and Schultz v. Peake, No. 03-1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  Specifically, the Federal Circuit concluded that "the notice described in 38 U.S.C. § 5103(a) need not be veteran specific."  In addition, the Federal Circuit determined that "while a veteran's 'daily life' evidence might in some cases lead to evidence of impairment in earning capacity, the statutory scheme does not require such evidence for proper claim adjudication."  Thus, the Federal Circuit held, "insofar as the notice described by the Veterans Court in Vazquez-Flores requires the VA to notify a veteran of alternative diagnostic codes or potential 'daily life' evidence, we vacate the judgments."

In this case, notice was sent to the Veteran in August 2006, prior to the initial adjudication of his claim for service connection.  Subsequent notice compliant with Vazquez-Flores was provided to the Veteran in May 2008.  Although notice relating to increased ratings was not sent to the Veteran until May 2008, the Board notes that the Veteran's claim was originally one for service connection for his lumbar spine disability, which was granted in the June 2007 rating decision and evaluated as 20 percent disabling effective June 20, 2006 (the date the Veteran's claim for service connection was filed).  Thereafter, the Veteran disagreed with the 20 percent evaluation of this now service-connected disability.  Consequently, as the Veteran's claim was initially one for service connection, which has been granted, the Board finds that VA's obligation to notify him was met as the claim for service connection was obviously substantiated.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Therefore, any deficiency in either the timing or content of the May 2008 notice relating to the Veteran's appeal for an increased rating is not prejudicial to him.

With respect to VA's duty to assist, VA is only required to make reasonable efforts to obtain relevant records that the Veteran has adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1).  The Board finds that all efforts have been made to obtain relevant, identified and available evidence.  Furthermore, the Veteran has not identified any evidence relevant to his claims that has not already been obtained.

The duty to assist includes providing the Veteran a thorough and contemporaneous examination.  Green v. Derwinski, 1 Vet. App. 121 (1991).  The Veteran was afforded VA examinations in April 2007 and September 2008.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations obtained in this case are more than adequate, as they reflect a complete examination of the Veteran and a full review of the medical evidence of record, are supported by sufficient detail, and refer to the Veteran's medical history and current complaints.  Further, the Board observes that the Veteran does not report that his condition has worsened since he was last examined, and thus a remand is not required solely due to the passage of time.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran.  Additional efforts to assist or notify him would serve no useful purpose.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims. 

II.  Analysis

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  Evaluation of a service-connected disorder requires a review of the veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.  

It is also necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the veteran's favor, 38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Veteran's claim for a higher evaluation for his lumbar spine disability is an original claim that was placed in appellate status by his disagreement with the initial rating award.  In these circumstances, separate ratings may be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Intervertebral disc syndrome is rated under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever would result in a higher rating.  38 C.F.R. § 4.71a.  When rating under the General Rating Formula for Diseases and Injuries of the Spine, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the revised relevant rating criteria provide a 100 percent rating for unfavorable ankylosis of the entire spine; and a 50 percent rating for unfavorable ankylosis of the entire thoracolumbar spine.  The criteria for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 percent rating is provided for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  

The rating criteria define normal range of motion for the various spinal segments for VA compensation purposes.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexions are zero to 30 degrees, and left and right lateral rotations are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2).  

The fact that the criteria include symptoms such as pain, stiffness, aching, etc., if present, means that evaluations based on pain alone are not appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurological sections of the rating schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).  For example, impairment of the sciatic nerve is addressed under Diagnostic Code 8520.  Under this Diagnostic Code, complete paralysis, where the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost is assigned an 80 percent rating.  38 C.F.R. § 4.124a.  For incomplete paralysis, mild is assigned a 10 percent rating; moderate is assigned a 20 percent rating; moderately severe is assigned a 40 percent rating; and severe with marked muscle atrophy is assigned a 60 percent evaluation.  Id.

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5).  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.  

When rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, intervertebral disc syndrome warrants a 10 percent disability rating when there are incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months; a 20 percent rating when there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent rating when there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent rating when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  The schedule does not provide for an evaluation higher than 60 percent.  38 C.F.R. § 3.71a, Diagnostic Code 5243.

For purposes of evaluations of intervertebral disc syndrome, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each  segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id., Note (2).

In the present case, the Board notes that the Veteran's lumbar spine disability was initially evaluated as 20 percent disabling under Diagnostic Code 5237 (lumbosacral strain).  No separate ratings were assigned for neurologic manifestations of his lumbar spine disability.  In the rating decision issued in February 2009, however, the RO changed the Diagnostic Code it evaluated the Veteran's lumbar spine disability from 5237 to 5243, which rates intervertebral disc syndrome, and granted a 60 percent disability rating for the Veteran's lumbar spine disability using the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes effective the date of service connection (i.e., June 20, 2006).  In addition, as discussed above in the Introduction section of this decision, the RO granted separate staged ratings for bilateral radiculopathy.  Thus, the Board will discuss each separate rating below starting with the 60 percent disability rating for disc disease at T12-L1, L4-5 and L5-S1 with degenerative spondylosis.

As previously mentioned, a 60 percent disability rating is the highest provided for rating intervertebral disc syndrome based on incapacitating episodes.  Consequently, the Board must look at the General Formula for Rating Diseases and Injuries of the Spine to see if a higher schedular disability rating is warranted.  In order for a higher disability rating to be warranted under the General Formula, the evidence must establish that the Veteran has unfavorable ankylosis of the entire spine.  The Board finds that the evidence of record fails to establish there is ankylosis of the entire spine.  The medical evidence clearly shows that the Veteran's spine disability involves only the thoracolumbar spine.  Consequently, the evidence fails to establish that the Veteran's entire spine is involved.  Even more important, the evidence fails to establish that the Veteran has ankylosis of any portion of his spine much less the entire spine.  In making this determination, the Board acknowledges that the last VA examination conducted in September 2008 indicates the Veteran was unable to participate in range of motion exercises of the thoracolumbar spine because of unsteadiness on his feet.  Nevertheless, the examiner specifically stated there was no ankylosis of the thoracolumbar spine.  Consequently, the Board does not find that the evidence is sufficient enough to establish that the Veteran has ankylosis of the thoracolumbar spine much less the entire spine.  Therefore, the Board finds that the preponderance of the evidence is against finding that a disability rating higher than 60 percent is warranted for the Veteran's disc disease at T12-L1, L4-5 and L5-S1 with degenerative spondylosis.  

As for evaluating the radiculopathy of the Veteran's lower extremities, the Board notes that each lower extremity was initially evaluated at 10 percent disabling prior to March 7, 2008.  As of March 7, 2008, the right lower extremity has been evaluated as 40 percent disabling and the left lower extremity has been evaluated as 20 percent disabling.  Consequently, the Board must consider whether a rating higher than 10 percent is warranted prior to March 7, 2008, and whether a rating higher than 40 percent for the right lower extremity and 20 percent for the left lower extremity are warranted thereafter. 

At the VA examination in April 2007, the Veteran reported having constant daily sharp low back pain with radiation into both lower extremities, left greater than right.  He reported he was limited to walking no more than a few yards due to back rather than leg pain.  Motor examination showed that he had 3/5 strength of hip flexion/extension and knee extension bilaterally but normal ankle and great toe strength bilaterally.  His muscle tone was noted to be normal.  Sensory examination demonstrated impaired sensation in the right lower extremity to light touch only (vibration, pinprick and position sense were normal).  As for the left lower extremity, there was impaired sensation to vibration, pinprick and light touch, but normal position sense.  Reflex examination showed knee and ankle jerks were 1+ (i.e., hypoactive) bilaterally.  Electromyography and nerve conduction studies were not performed because the Veteran has an implanted defibrillator.  The assessment was herniated disc L5; degenerative disc disease T12-L1, L4-5 and L5-S1; and degenerative spondylosis.  The examiner noted that the Veteran does have loss of sensation in the lower extremities with sciatic like pain but diagnostic testing could not be performed to differentiate whether this was neuropathy versus radiculopathy.  

VA treatment records indicate the Veteran was seen in March 2008 for Neurology consult.  The Veteran reported a 40 year history of bilateral back pain with radiation into the buttocks and occasional stinging shooting pain down the back of the right leg to the foot.  He denied difficulty emptying his bladder or incontinence of either bowel or bladder.  He described that his pain is worse with any activity and has significantly curtailed his activity level.  He tolerates about five minutes of walking before being limited by back pain.  He gets mild relief with leaning forward to the left when standing.  He reported he does not use a cane or walker but does require an electric cart at the grocery store.  He is unable to do stairs and has a first floor set up at home.  

Physical examination demonstrated a healthy-appearing middle aged man walking slowly into the exam room in moderate discomfort.  Exam of the lower extremities did not show any thigh or calf atrophy.  Dorsalis pedis and posterior tibial pulses were palpable bilaterally.  There was positive supine straight leg raise on the right at 30 degrees with radiation to the foot.  Straight leg raising was negative in the left lower extremity.  The Veteran was unable to tolerate flexing knees and hips for passive range of motion.  Neurologically, there was impaired sharp/dull and light touch sensation throughout the right leg (circumferentially around the thigh, calf and foot).  There was also impaired sharp/dull sensation in the perianal area and the right buttock.  Proprioception was impaired, right foot greater than the left.  Down going toe on left, absent reflex on right.  Deep tendon reflexes were 2+ bilaterally for patellar and Achilles.  Strength was decreased in hip flexion bilaterally, knee flexion (right greater than left), ankle dorsiflexion (right only), and great toe extension (right only); otherwise strength was normal.  The Veteran was unable to heal or toe walk but could raise on right toe two times.  He was able to raise himself up on the exam table step with the right foot.

Radiology noted included a lumbar spine CT scan from September 2007, which was noted to show vacuum disc at L4-5 with posterior osteophytes and bulging of disc material producing spinal stenosis at the L4-5 level; L5-S1 vacuum disc with osteophytes producing spinal stenosis and compromise of the neural foramen on the left side; and posterior osteophytes from the L3-L4 level minimally encroaching on the neuroforamen on the right.

The assessment was chronic low back pain with radiation of pain to the right leg of unclear etiology (discogenic versus lumbar strain versus facet-mediated).  It was noted that the physical findings are not suggestive of radiculopathy, as has sensory changes throughout the entire right lower extremity and right sacral root dermatomes and no deep tendon reflexes asymmetry; however some minor strength differences in the right L5 distribution.  CT scan reports central stenosis at L4-L5 and L5-S1 with left neuroforaminal stenosis at L5-S1.  CT findings are non-specific.  Unable to MRI secondary to AICD (automatic implantable cardioverter/defibrillator).  Chronic nature of both back and leg symptoms unlikely amenable to surgical intervention and patient would likely not be a surgical candidate given cardiac function.  The Veteran was referred to Physical Therapy for back rehab and home exercise program.  He was also referred for an electromyogram with focus on the right lower extremity.  He was started on Gabapentin for lower extremity neuropathic pain.

The Veteran underwent electromyogram and nerve conduction studies in April 2008, which were essentially normal without evidence of any neuropathy or radiculopathy of the right lower extremity.  Findings on follow up with Neurology in May 2008 were essentially the same as in March 2008.

The Veteran underwent a second VA examination in September 2008.  The examiner noted that this is an update from the April 2007 exam he had done on the Veteran.  He noted that the Veteran has an established diagnosis of spinal stenosis and was evaluated by Neurology in May of 2008 with a referral for physical therapy.  The Veteran reported an inability to tolerate physical therapy due to his pain.  The examiner noted that when he examined the Veteran in 2007 he was using a cane and a walker, but he now reports using a motorized cart when out of the home.  On review of systems, the Veteran denied any urinary or fecal incontinence.  Although he did report urinary frequency and nocturia, the examiner related this to the use of diuretic therapy for the Veteran's heart disease.  Other symptoms the Veteran related were fatigue, decreased motion, stiffness, weakness and pain; but he denied spasms.  He described his pain as sharp, severe, constant and daily with radiation to both buttocks and intermittently down both legs, which was sharp in nature.  He denied any flare-ups of his spinal condition.  He stated he is unable to walk more than a few yards.

Physical examination demonstrated the Veteran's gait was antalgic with poor propulsion.  Motion exam demonstrated that there was decreased strength throughout the lower extremities bilaterally, which was essentially symmetrical.  Sensory exam showed all sensation was decreased in the right lower extremity circumferentially around the thigh, calf and foot, but normal in the left lower extremity.  Reflex exam demonstrated that knee and ankle jerks were hypoactive in the left lower extremity and absent in the right lower extremity.  Lasegue's sign was negative.  The September 2007 CT scan of the lumbar spine and the April 2008 electromyography/nerve conduction studies were noted.  The assessment was degenerative arthritis of the thoracic and lumbar spines with spinal stenosis.  The examiner noted that the Veteran reported that his ex-wife comes in on a daily basis to assist with chores, dressing and daily activities, and that he uses a motorized scooter to get around as he can only stand for a few minutes at a time and only ambulate a few yards without assistance.

The Board also notes that the Veteran underwent a VA examination for both his ankles at the same time as the above examination.  On this exam report, the examiner noted that there is no evidence of neurological deficits related to the Veteran's back condition, i.e., foot drop; and that he wears bilateral leather braces for support to his ankles due to osteoarthritis.

Based upon a review of the record and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's disability picture is more consistent with a finding that, prior to March 7, 2008, his bilateral radiculopathy was productive of moderate incomplete paralysis of the sciatic nerve.  Therefore, the Board finds that a disability rating of 20 percent is warranted prior to March 7, 2008, for radiculopathy in each lower extremity.  A higher disability rating is not warranted, however, as the medical evidence fails to establish that his radiculopathy was consistent with moderately severe or worse incomplete paralysis of the sciatic nerve as there is no foot drop or dangling, no loss of all active movement below the knee, no absence of knee or ankle jerk, and no loss of motor strength on ankle dorsiflexion, ankle plantar flexion or great toe extension in either lower extremity.

The Board notes that, as of March 7, 2008, a disability rating of 40 percent has been assigned for radiculopathy of the right lower extremity, and a 20 percent disability rating has been assigned for radiculopathy of the left lower extremity.  As for the right lower extremity, the Board finds that a disability rating higher than 40 percent is not warranted as the medical evidence fails to establish the Veteran's disability picture is consistent with severe incomplete paralysis of the right sciatic nerve as there is no atrophy of the muscles of the right lower extremity (much less "marked" atrophy), no foot drop or dangling, no loss of all active movement below the knee, and no loss of motor strength on great toe extension in the right lower extremity.  

As for the left lower extremity, the Board finds that a higher disability rating is not warranted as the medical evidence as of March 2008 does not establish that the Veteran has radiculopathy of the left lower extremity much less symptoms consistent with moderately severe incomplete paralysis of the left sciatic nerve.  VA treatment records from March through May of 2008 show the Veteran was seen for consult with Neurology at which he only reported have radiation of pain down the right lower extremity.  Moreover, straight leg raising was negative on the left and there was no notation of any decreased sensation in the left lower extremity.  There was found some decreased strength of hip and knee flexion, but deep tendon reflexes were normal.  Electromyogram/nerve conduction studies conducted in April 2008 were negative for radiculopathy (although admittedly these focused mostly on the right lower extremity since that was what the Veteran complained about).  VA examination in September 2008 showed decreased motor strength throughout the left lower extremity and hypoactive knee and ankle jerks; however, sensation of the left lower extremity was intact to vibration, pinprick, light touch and position sense.  Lasegue's sign was noted to be negative.

Consequently, the Board finds that the medical evidence fails to establish that the Veteran's overall disability picture has worsened beyond a moderate severity.  Therefore, the Board finds that the preponderance of the evidence is against finding that a disability rating in excess of 20 percent is warranted for radiculopathy of the left lower extremity.

Finally, the Board finds that referral for extraschedular consideration under 38 C.F.R. § 3.321(b) is not warranted in the present case as the evidence fails to establish that there are exceptional circumstances that render the schedular evaluation to be inadequate, such as marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  It is generally provided that the rating schedule will represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations resulting from a service-connected disability.  38 C.F.R. § 3.321(a).  In the exceptional case, however, to accord justice, where the schedular evaluations are found to be inadequate, the Secretary is authorized to approve, on the basis of the criteria set forth in 38 C.F.R. § 3.321(b)(1), an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b).  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Id.  The Veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. §  4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995). 

Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).   

The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that disability are inadequate.  In other words, whether the disability picture presented in the record is adequately contemplated by the rating schedule.  In doing so, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.   

In the present case, the Board finds that the Veteran's service-connected spine disabilities are adequately rated under the rating schedule.  There is no evidence to show that these disabilities are so exceptional as to render the rating schedule to be inadequate, nor has the Veteran so argued.  The Board notes that the Veteran's representative has argued that referral is warranted because the Veteran's disability has drastically reduced the quality of his life to the point that the pain has caused him not to have sexual relations with his wife.  However, ratings are assigned to compensate for loss of industrial capacity not loss of consortium.  Furthermore, the Board finds that the Veteran is adequate if not overly rated.  He has been granted a 60 percent disability rating based upon incapacitating episodes as reported by the Veteran at the VA examination in April 2007 (without evidence of physician treatment and prescribed bed rest); however, at the September 2008 VA examination, he denied having flare-ups of back pain or requiring bed rest for incapacitating episodes.  

In addition, despite his spine disability being evaluated on the basis of incapacitating episodes, he has been awarded separate disability ratings for his bilateral radiculopathy (which the Board notes is questionably related to his spine disability as shown in the VA treatment records).  The Board acknowledges that the language of the current rating criteria does not specifically exclude rating the separate neurologic manifestations of the Veteran's spine disability; however, in reviewing the development of the current rating criteria relating to spine disabilities, the Board notes that the amendments made in 2002 that established the criteria for rating intervertebral disc syndrome based upon incapacitating episodes specifically stated that intervertebral disc syndrome should be rated either on the duration of incapacitating episodes over the past 12 months or by combining the separate and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation (see 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003)).  Consequently, there is precedent for not awarding separate ratings for the neurologic manifestations of a spine disability when that disability is rated upon incapacitating episodes.  The fact that such was done in the present case indicates that the Veteran is clearly adequately rated for his disabilities.  

Finally, the Board notes that, in a May 2009 rating decision, the RO granted entitlement to a total disability rating based upon individual unemployability effective June 20, 2006, the date of the award for service connection.  Consequently, the Veteran has received 100 percent compensation for the entire period under appeal.  

Based on all these factors, the Board finds that the Veteran's disability picture does not present such an exceptional disability as to render the rating schedule to be inadequate and the evidence establishes that the Veteran is being adequately compensated for these disabilities.  Consequently, the Board finds that the preponderance of the evidence is against finding the referral for consideration of extraschedular disability ratings is warranted.

In conclusion, the Board finds that the preponderance of the evidence is against finding that a disability rating in excess of 60 percent is warranted for the Veteran's service-connected disc disease at T12-L1, L4-5 and L5-S1 with degenerative spondylosis.  The Board does find that a 20 percent disability rating is warranted prior to March 7, 2008, for radiculopathy of each lower extremity.  However, the preponderance of the evidence is against finding that a disability rating in excess of 20 percent prior to March 7, 2008, and 40 percent thereafter is warranted for radiculopathy of the right lower extremity and that a disability rating in excess of 20 percent is warranted for radiculopathy of the left lower extremity.






(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an initial disability rating in excess of 60 percent for service-connected disc disease at T12-L1, L4-5 and L5-S1 with degenerative spondylosis is denied.

Entitlement to an initial disability rating of 20 percent, but no higher, for service-connected radiculopathy of the right lower extremity is granted prior to March 7, 2008, subject to controlling regulations governing the payment of monetary benefits.

Entitlement to an initial disability rating in excess of 40 percent as of March 7, 2008, for service-connected radiculopathy of the right lower extremity is denied.

Entitlement to an initial disability rating of 20 percent for service-connected radiculopathy of the left lower extremity is granted prior to March 7, 2008, subject to controlling regulations governing the payment of monetary benefits.

Entitlement to an initial disability rating in excess of 20 percent for service-connected radiculopathy of the left lower extremity is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


